Appeal from a judgment of the *895Supreme Court, New York County (Frank J. Blangiardo, J.), rendered December 7, 1984, convicting the defendant of grand larceny in the third degree and sentencing him to an indeterminate term of imprisonment of 1½ to 3 years, held in abeyance and the matter remanded to the Supreme Court for the taking of testimony on the defendant-appellant’s "speedy trial” motion and for findings of fact and conclusions of law on the court’s determination thereof.
The defendant was convicted of taking a shopper’s wallet out of her tote bag in a supermarket.
The defendant-appellant contends that the court should have dismissed the indictment pursuant to CPL 30.30 (1) (a) inasmuch as more than six months had elapsed between the commencement of the prosecution and the People’s announcement of readiness. During that period, the defendant did not appear in court because he was incarcerated on another charge.
Accordingly, we remand for a hearing on the speedy trial issue and a determination thereof based on stated findings of fact and conclusions of law. (See, People v Berkowitz, 50 NY2d 333.) The People concede that this is the proper procedure. Concur — Kupferman, J. P., Ross, Carro, Lynch and Rosenberger, JJ.